Citation Nr: 0304423	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-09 267	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased (compensable) rating for post-
operative residuals of removal of pterygium in the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from November 1950 to August 
1959.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In April 2001, the Board 
remanded the case to the RO, and it has now been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran received notice of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
his claim has been obtained.  

2.  The veteran's right pterygium was surgically excised and 
has not regrown; the veteran has no visual loss resulting 
from his service-connected post-operative residuals of 
removal of his right pterygium.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for post-
operative residuals of removal of pterygium in the right eye 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.84a, 
Diagnostic Code 6034 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claims.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issue addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the RO provided the veteran a statement of the 
case in March 2000 and a supplemental statement of the case 
in October 2002.  In those documents, the RO informed the 
veteran of the requirements for an increased rating for 
pterygium.  In a letter dated in April 2002, the RO notified 
the veteran that it would attempt to obtain treatment records 
or other evidence that he identified.  The Board is satisfied 
that the veteran has been advised what evidence he should 
submit and what evidence VA would obtain on his behalf, in 
accordance with Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran underwent VA examinations in January 1999 and 
August 2002.  The veteran has reported that he has received 
all of his eye care from VA, and his outpatient records have 
been obtained by the RO.  The veteran has identified no other 
medical evidence that may be relevant to the issue the Board 
is considering in this decision.  The veteran's 
representative has provided written argument in conjunction 
with his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice, that all available relevant 
data has been obtained for determining the merits of the 
veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant law and regulations

Increased ratings - general

Disability evaluations are determined by the application of  
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2002).  See Peyton v. Derwinski, 1 Vet. App. 282  (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent (noncompensable) evaluation shall be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  

Analysis

The veteran's service medical records show that in April 1958 
he underwent removal of a pterygium on the right eye.  
Hospital records show that the eye healed well and that at 
the veteran's service separation examination in July 1959, 
his vision was 20/20 in both eyes.  The veteran filed a 
service connection claim in February 1960, and in a June 1960 
rating decision, the RO granted service connection for post-
operative right pterygium and assigned a noncompensable 
rating.  At a May 1960 VA eye examination, the examiner 
stated there was no eye pathology, and the veteran's vision 
was 20/20 in both eyes.

Later medical records show that the veteran underwent surgery 
for a right detached retina in 1991 and that he has also been 
diagnosed as having chronic open angle glaucoma and 
cataracts, with cataract surgery on the right eye.  

At a VA examination in November 1999 the veteran's corrected 
near vision in the right eye was 20/200 and corrected far 
vision in the right eye was 20/200+.  Left eye corrected near 
vision was 20/40, and corrected far vision in the left eye 
was 20/40.  Diagnoses after examination were chronic open 
angle glaucoma, pseudophakia, right eye, and senile cataract, 
left eye.  VA outpatient records show no evidence of the 
pterygium regrowth or post-operative residuals.  

By the time of a VA examination in August 2002, the veteran's 
medications had been changed and his corrected near vision in 
the right eye was 20/30, and corrected far vision in the 
right eye was 20/70.  Corrected near vision in the left eye 
was 20/30, and corrected far vision was 20/50 in the left 
eye.  There was loss of visual field associated with 
glaucoma.  The physician stated there was no evidence of 
pterygium recurrence in the right eye.  The diagnosis was 
severe end-stage glaucoma with associated acuity loss, which 
the physician stated was not related to the veteran's 
service-connected pterygium.  Additional diagnoses were 
pseudophakia, right eye, and mature cataract, left eye.  

The veteran's status post-operative right pterygium is 
currently evaluated as  noncompensable under 38 C.F.R. § 
4.84a, Diagnostic Code 6034 (2002), which provides that the 
disability is rated for loss of vision, if any.  Loss of 
vision is rated under 38 C.F.R. § 4.84a, Diagnostic Codes 
6061-6079.  A noncompensable  evaluation is warranted where 
vision is 20/40 in both eyes.  A 10 percent evaluation is 
warranted where vision is 20/50 in one eye and 20/40 in the 
other eye.  A 10 percent evaluation is also warranted where 
vision is 20/50 in both eyes.  The  evaluations continue to 
increase for additional impairment of central visual acuity.  
See 38 C.F.R. § 4.84a, Diagnostic  Codes 6061-6079 (2002).  
Visual acuity is to be measured  based on the best distant 
vision obtainable after the best correction by glasses, 
unless there is a difference of more than four diopters of 
spherical correction between the two eyes, or the presence of 
keratoconus.  38 C.F.R. § 4.75 (2002).  It is noteworthy that 
eye disorders also may be rated based on contraction of 
visual fields.  38 C.F.R. §§ 4.76, 4.76a (2002).  

Although VA examinations show that the veteran has measurable 
loss of vision, none of his visual loss has been medically 
attributed to his service-connected status post-operative 
right pterygium.  Rather, the medical evidence, referred to 
above, demonstrates that he suffers from other ocular 
disabilities that cause his currently shown visual loss, 
predominately his chronic open angle glaucoma.  

The salient point in rating the veteran's residuals of 
removal of his right pterygium is the extent of any current 
visual disability resulting from the service-connected right 
pterygium.  The veteran's right pterygium was surgically 
removed in service, and there is no indication that it has 
regrown.  There has been demonstrated no physical blockage of 
his vision or loss of vision due to any residual surgical 
scarring.  Indeed, the recent medical evidence, in the form 
of the report of August 2002 VA eye examination, indicates 
that there is no visual loss due to the veteran's service-
connected post-operative residuals of removal of the 
pterygium of the right eye.  There is no evidence to the 
contrary.  

Because the governing criteria require that pterygia be rated 
based on visual loss, and because there is no evidence that 
the veteran has lost any vision on account of his post-
surgical residuals of his right pterygium, the preponderance 
of the evidence is against the assignment of any disability 
rating in excess of the currently-assigned noncompensable 
rating.  

In addition, the evidence does not establish than an 
increased evaluation is warranted under the provisions of 
38 C.F.R. § 3.321(b)(1).  Specifically, the evidence does not 
show that this disability, standing alone, has caused marked 
interference with employment.  The veteran, who is now 75 
years old, has not worked for many years.  However, since the 
recent examinations have identified no visual loss associated 
with the service-connected eye disorder, there is no credible 
evidence that the service-connected eye disorder has markedly 
interfered with his ability to work.  Furthermore, there is 
no evidence that the veteran has been hospitalized because of 
his service-connected eye disorder; as such, there is no 
evidence that it has resulted in "frequent periods of 
hospitalization."  As a consequence, there is no basis upon 
which to recommend referral of the case to the VA 
Compensation and Pension Service director for consideration 
of an extraschedular evaluation.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 218, 227 (1995).


ORDER

An increased (compensable) rating for post-operative 
residuals of removal of pterygium in the right eye is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

